         Case 2:20-cv-00568-WJ-LF Document 7 Filed 07/16/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

                                  _________________________

LOYDALE KIRVEN,

       Plaintiff,

v.                                                                   No. 20-cv-568 WJ-LF

CURRY COUNTY DETENTION CENTER, et al,

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court following Loydale Kirven’s failure to prepay the filing

fee for his pro se prisoner civil rights action (Doc. 1). By an Order entered June 15, 2020, the

Court denied Kirven’s in forma pauperis motion and directed him to prepay the $400 civil filing

fee within thirty days. (Doc. 3) (IFP Order). Kirven is not eligible to proceed in forma pauperis

because he filed over three prior civil rights actions while incarcerated, which were dismissed as

frivolous and/or failure to state a claim. See 28 U.S.C. § 1915(g); see also Kirven v. Central New

Mexico Correctional Facility, 13-cv-217 MCA/SMV; Kirven v. McIlwain, 07-cv-958 JB/CG;

Kirven v. Curry County Detention Center, 06-cv-1212 JB/WDS; and Kirven v. FNU Stanfill, 18-

cv-1204 WJ-GJF.

       The deadline to prepay the filing fee was July 15, 2020. The IFP Order warned that the

failure to timely comply will result in dismissal of this case without further notice. (Doc. 3 at 2).

Kirven did not prepay the fee.       Instead, he asked the Court to reconsider its three-strike

determination based on his prior argument about imminent danger. In his original filings, Kirven

acknowledged he has three strikes and attempted take advantage of the exception for “specific,
           Case 2:20-cv-00568-WJ-LF Document 7 Filed 07/16/20 Page 2 of 3



credible allegations of ‘imminent danger.’” Kinnell v. Graves, 265 F.3d 1125, 1127 (10th Cir.

2001) (quoting 28 U.S.C. § 1915(g)). However, as the Court previously explained, the Complaint

includes no specific allegations and only states: “Pursuant to the 3 strike rule, imminent danger

and injury does exist.” (Doc. 1 at 5). The Complaint pertains to Kirven’s injured leg, which he

broke after repeatedly kicking a door at the Curry County Detention Center. A guard allegedly

refused to open a door when Kirven needed to use the restroom. The guard warned Kirven not to

kick the door, and noted Kirven’s leg would break before the door ever gave way. Nevertheless,

Kiven alleges he kicked the door thirty or more times, and kept kicking even after he heard a pop

in his leg. Prison officials took Kirven to an orthopedic surgeon, who fitted him with a cast-boot

and crutches. Kirven contends prison officials “attacked [his] fortitude” and that they hate him.

The IFP Order concluded that these facts do not show a specific, credible threat of imminent

danger.

          In his instant filing, Kirven appears to admit that his Complaint “does in fact parrot[] [the]

imminent danger” standard. (Doc. 5 at 1). However, he alleges the claims “must move forward”

because prison officials left the doors open for white inmates to use the restroom, while making

Kirven seek permission. Id. He explains he “kick[ed] the door to get [a] Sgt.[’s] attention to stop

this injustice.” Id. Kirven also alleges “this Court is against [him] for speaking out.” Id.

          The Court is not against Kirven, nor has it commented on the merits of his claims. The

Court is simply enforcing the mandatory provisions of 28 U.S.C. § 1915(g), which Congress

“designed to prevent sportive filings in federal court.” Skinner v. Switzer, 562 U.S. 521, 535

(2011). As the IFP Order already explained, the fact that Kirven cannot prosecute his equal

protection claim right now does not pose an imminent danger. The Court will therefore deny his

Motion to Reconsider (Doc. 5). Because Kirven failed to prepay the filing fee as directed, the



                                                    2
          Case 2:20-cv-00568-WJ-LF Document 7 Filed 07/16/20 Page 3 of 3



Court will also dismiss this action under Fed. R. Civ. P. 41(b). See Olsen v. Mapes, 333 F.3d 1199,

1204 n. 3 (10th Cir. 2003) (“Rule 41(b) … has long been interpreted to permit courts to dismiss

actions sua sponte for a plaintiff's failure to prosecute or comply with the … court’s orders.”). The

dismissal is without prejudice to refiling the Complaint when Kirven can prepay the filing fee. See

Woodson v. McCollum, 875 F.3d 1304, 1306 (10th Cir. 2017) (“The three-strikes rule does not

totally bar prisoners with three strikes from filing lawsuits; it just makes them pay the filing fee as

any other plaintiff.”).

        IT IS ORDERED that the Motion to Reconsider (Doc. 5) is DENIED.

        IT IS FURTHER ORDERED that Loydale Kirven’s Civil Rights Complaint (Doc. 1) is

DISMISSED without prejudice; and the Court will enter a separate judgment disposing of this

civil case.

        SO ORDERED.



                                               ________________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
